Case 2:20-cv-03104-CMR Document 1-4 Filed 06/25/20 Page 1of1

Int. Ch: 35
Prior U.S, Cls.: 100, 101, and 102 Reg, No. 2,056,092
United States Patent and Trademark Office Registered Apr. 22, 1997

SERVICE MARK
PRINCIPAL REGISTER
PRIMEPAY
PRIMEPAY, INC. (VIRGINIA CORPORATION) FOR: PROVIDING BUSINESS AND FINAN-
301 LINDENWOOD DRIVE CIAL MANAGEMENT SERVICES, IN CLASS 35
SUITE 100 (US. CLS, 100, 101 AND 102).
MALVERN, PA 19355..ASSIGNEE OF AUTO- FIRST USE 8-1-1995; IN COMMERCE

TAX, INC, (VIRGINIA CORPORATION) 8-1-1995,
: 2
MCLEAN, VA 22102 SN 74-682,810, FILED 6-1-1995.

MARY CRAWFORD, EXAMINING ATTORNEY
